Per, Curiam.
In this case the Court admitted parol evidence of a written subscription of stock, without any excuse for the absence of the original; and without any attempt to produce a certified copy from the books of the corporation. This was error, for which the case must be reversed; and the general confusion which appears in the transcript shows that the case has not been tried understandingly upon any point involved.
The judgment is reversed back to the complaint with costs, with leave to both parties to amend, &c.